Citation Nr: 0902316	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-03 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to April 2, 2004, for 
the award of non-service-connected pension.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
granted entitlement to non-service-connected pension and 
assigned an effective date of April 2, 2004.

As will be discussed in greater detail below, the veteran 
originally claimed entitlement to non-service-connected 
pension in March 2001, and this claim was denied by rating 
decision in July 2002.  The veteran perfected an appeal of 
this issue, which was subsequently granted in the June 2004 
rating decision.  The April 2, 2004, effective date was 
assigned because the RO determined that this was the earliest 
date on which it shown that the veteran was permanently and 
totally disabled.     
 
In April 2007, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

In October 2007, the veteran testified at a personal hearing 
before a Veterans Service Representative (VSR) at the Manila 
RO.  A transcript of this hearing has been prepared and 
associated with the claims folder.


FINDING OF FACT

Resolving doubt in favor of the veteran, the criteria for 
entitlement to non-service-connected pension were met on 
December 14, 2000, which is the date on which he filed his 
claim.





CONCLUSION OF LAW

The criteria for an effective date of December 14, 2000, for 
the grant of entitlement to non-service-connected pension 
have been met.  38 U.S.C.A. §§ 1502, 1521, 5110  (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321, 3.340, 3.342, 3.400, 4.15, 
4.16, 4.17 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
The issue of entitlement to an earlier effective date for 
non-service-connected pension arose from the RO's grant of 
non-service-connected pension benefits in a June 2004 rating 
decision.  Thus, the claim for an earlier effective date 
constitutes a 'downstream' issue and a new VCAA notice letter 
is not required.  See Dingess, 19 Vet. App. at 490-491; 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007)..  A valid 
letter was required, however, in connection with the original 
claim.  The Board finds that such a letter was not provided 
in this instance.  The veteran was sent a letter in June 2001 
notifying him that he needed to submit a comprehensive 
medical statement detailing his present disabilities and 
supporting his claim of being permanently and totally 
disabled.  He was also asked to provide any available 
evidence of his inability to obtain and maintain any gainful 
employment due to his disabilities.  The veteran was asked to 
complete and return a form to show his present income and net 
worth and was told that it was important for him to provide 
his complete employment history.  The March 2008 Supplemental 
Statement of the Case (SSOC) advised the veteran as to the 
type of evidence needed to substantiate both the disability 
rating and effective date elements of his claim, pursuant to 
the Court's holding in Dingess, supra.

The June 2001 letter did not specifically identify the 
evidence that VA would obtain for the veteran, nor did it 
inform the veteran that he should notify VA of any records he 
wanted VA to request on his behalf.  The Board further notes 
that the veteran's claim was not readjudicated following the 
issuance of the March 2008 SSOC.  Despite these inadequacies, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board notes that the veteran has submitted private 
medical records in connection with his claim, which suggests 
he understood that medical evidence as to the severity of his 
current disabilities would aid in substantiating his claim.  
Furthermore, he testified at his October 2007 hearing that he 
had "already submitted all the medical evidence which are 
all on file."  While his testimony also reflects that he 
does not believe all of his disabilities were found during 
the October 2001 VA examination, the suggestion is that there 
was a deficiency with the examination itself, not that there 
are additional disability records not on file that would 
corroborate the veteran's claim.    

Even though the veteran's claim was not readjudicated 
following the issuance of the March 2008 SSOC, the Board 
finds that the veteran demonstrated actual knowledge of how 
to establish an earlier effective date.  The veteran's 
hearing testimony reflects that he understood the effective 
date of April 2, 2004, was assigned because this was the date 
of the VA examination that showed his disabilities were of a 
severity to warrant non-service-connected pension.  He 
contends, however, that VA "did not see that I already had a 
lot of medical problems even before this date."  This 
statement indicates that the veteran understands that he 
needs to demonstrate that his disabilities satisfied the 
criteria for non-service-connected pension prior to April, 2, 
2004, in order to be granted an earlier effective date.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence relevant to the 
issue on appeal, including the October 2001 VA examination 
reports, has been obtained and associated with the claims 
folder.  A subsequent VA examination conducted in April 2004 
is also of record.  The appellant was also given the 
opportunity to testify at a hearing in October 2007.  In 
short, the Board finds that VA has satisfied its duty to 
assist by obtaining evidence relevant to the appellant's 
claim.  38 U.S.C.A. §§ 5103 and 5103A.  

The Board has considered whether additional VA examination is 
warranted in this case.  However, the issue on appeal is 
whether the veteran was permanently and totally disabled 
prior to April 2004.  The veteran has not identified any 
additional relevant records not already obtained.

As for the veteran's contentions regarding the adequacy of 
the October 2001 VA examination, the Board does concede that 
there is a basis in the record for concluding that this 
examination did not thoroughly evaluate all of the 
disabilities that the veteran had at that time.  However, as 
will be discussed in greater detail below, the Board finds 
that the treatment records and other medical evidence 
associated with the record support the award of an earlier 
effective date of December 14, 2000, for the grant of 
pension.  Consequently, as this date corresponds to the date 
of receipt of his informal claim for pension benefits, the 
Board finds that he is being awarded the maximum benefit 
available under the law, and that there is no prejudice in 
proceeding with a decision on this appeal, regardless of any 
inadequacies in the October 2001 VA examination.

II.  Earlier Effective Date

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
or totally disabled due to nonservice-connected disabilities 
not the result of his or her own willful misconduct.  38 
U.S.C.A. § 1521(a).

A veteran of any war means a veteran who served in the active 
military, naval or air service during a period of war as 
defined in 38 C.F.R. § 3.2.  Under 38 C.F.R. § 3.2(f), the 
Vietnam Era is defined as the period beginning on February 
28, 1961, and ending on May 7, 1975, inclusive, in the case 
of a veteran who served in the Republic of Vietnam, or as the 
period beginning on August 5, 1964, and ending on May 7, 
1975, inclusive, in all other cases.

'Permanent and total disability' will be held to exist when 
an individual is unemployable as a result of disabilities 
that are reasonably certain to last throughout the remainder 
of that person's life.  38 C.F.R. §§ 3.340(b), 4.15.  Pension 
cases must be adjudicated applying both 'objective' and 
'subjective' standards.  Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992).

A veteran may establish that he or she has a lifetime 
impairment which is sufficient to render it impossible for 
the 'average person' to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  A 
veteran who suffers the permanent loss of use of both hands 
or both feet, or of one hand and one foot, or of the sight of 
both eyes, or becomes permanently helpless or permanently 
bedridden, will be considered permanently and totally 
disabled for pension purposes.  38 C.F.R. § 4.15.

The provisions of 38 U.S.C.A. § 1502 were amended, effective 
in September 2001, to provide that VA will consider a veteran 
to be permanently and totally disabled if he is a patient in 
a nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
purposes.  Pub. L. No. 107-103, Section 206(a), 115 Stat. 990 
(Dec. 27, 2001).

Otherwise, a finding of permanent and total disability based 
solely on 'objective' criteria requires rating each 
disability under the appropriate diagnostic code of the VA's 
Schedule for Rating Disabilities, to determine whether the 
veteran has a combined 100 percent schedular rating for 
pension purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992).  Permanent and total disability evaluations for 
pension purposes will be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary, or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he or she has a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. §§ 
1502, 1521(a); 38 C.F.R. § 4.17.  However, if there is only 
one such disability, it must be ratable at 60 percent or 
more; if there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 4.16(a), 4.17.

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted, 
in an exceptional case, on an extra-schedular basis, if the 
veteran is unemployable by reason of his or her disabilities, 
age, occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2), 4.17(b).

In the case at hand, the veteran was awarded non-service-
connected pension effective April 2, 2004.  A VA examination 
from that date diagnosed uncontrolled diabetes mellitus, 
controlled hypertension, hypertensive retinopathy, status 
post cholecystectomy, hyperthyroidism, minimal thyromegaly of 
the right lobe with a cold nodule by thyroid scintigraphy, 
and peripheral neuropathy of all four extremities.  The RO 
evaluated the diabetes mellitus as 20 percent disabling.  It 
evaluated hypertension and hypertensive cardiovascular 
disease each at 10 percent disabling.  The veteran's four 
extremities were assigned four separate 10 percent disability 
ratings.  Combining these ratings under 38 C.F.R. §§ 4.25 and 
4.26 resulted in a 60 percent rating.  The RO explained that 
these disabilities were considered to be a single disability 
due to a common etiology, diabetes mellitus, and were thus 
found to meet the schedular requirement for a permanent and 
total disability rating.  Further finding that he was unable 
to secure or follow substantial gainful employment, the RO 
award entitlement to nonservice-connected pension benefits, 
effective April 2, 2004.

In general, the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 
3.400.  In this case, entitlement was determined to have 
arisen on the date of the April 2, 2004, VA examination.   

The veteran essentially contends that an earlier effective 
date should be assigned because his disabilities were severe 
enough to warrant non-service-connected pension prior to the 
April 2, 2004, VA examination.  The Board notes that the 
veteran has not contended that he should be assigned an 
effective date prior to the receipt of his claim on December 
14, 2000, and, in fact, the veteran appears to agree that the 
date of receipt of claim is the earliest date permissible.  
Therefore, the Board will focus its discussion on whether 
entitlement arose at any time between December 14, 2000, and 
April 1, 2004.  First, the Board will address whether or not 
the veteran met the percentage requirements of 38 C.F.R. §§ 
4.16(a) and 4.17 prior to April 2004.

In denying entitlement to an effective date prior to April 
2004, the RO initially relied on the results of a VA general 
medical examination conducted in October 2001, which 
identified his only disabling conditions at that time as 
diabetes mellitus and hypertension.  It was noted that he had 
been hospitalized for hypokalemia in 1997, but that he had 
experienced only mild recurrences between 1998 and 2000, with 
one fainting episode in January 2001.

Prior to April 2004, the RO has found the diabetes mellitus 
to be no more than 20 percent disabling, and the Board 
agrees.  The October 2001 VA examination report noted that 
the veteran was taking Metformin and Euglocon for his 
diabetes mellitus.  A July 2003 private medical record notes 
that the veteran has non-insulin dependent diabetes mellitus, 
for which the veteran was taking Metformin and Clibenclamide.  
The July 2003 record said the blood sugar was controlled at 
present.  Diabetes mellitus that is managed by an oral 
hypoglycemic agent warrants no more than a 20 percent 
disability rating under 38 C.F.R. § 4.120, Diagnostic Code 
7913.   

With respect to the veteran's hypertension, however, the 
Board disagrees with the RO's conclusion that a compensable 
rating is not warranted prior to April 2004.  In this regard, 
the veteran's blood pressure readings at his October 2001 VA 
examination were 144/70 and 140/70.  However, blood pressure 
readings taken in June 2003 and July 2003 were as high as 
200/120 and 210/110.  The June 2003 readings predominately 
ranged from 170 to 210 systolic and from 90 to 120 diastolic.  
Readings from late June 2003 and July 2003 predominately 
ranged from 140 to 170 systolic and from 80 to 100 diastolic.  
A July 2003 private medical record notes that the veteran has 
hypertension ranging from 150/80 to 200/110, for which the 
veteran was taking medication.  

For VA purposes, hypertension means that the diastolic 
pressure is predominantly 90 or greater, and isolated 
systolic hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).  Hypertensive vascular disease (hypertension and 
isolated systolic hypertension) assigns a 10 percent rating 
when diastolic pressure is predominantly 100 or more, or 
systolic pressure predominantly is 160 or more, or the 
minimum evaluation for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
given when diastolic pressure is predominantly 110 or more, 
or systolic pressure is predominantly 200 or more.  A 40 
percent rating is awarded when diastolic pressure is 
predominantly 120 or more.  A 60 percent rating is warranted 
when diastolic pressure is predominantly 130 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (2008).

Resolving the benefit of the doubt in favor of the veteran, 
the medical evidence discussed above indicates that a 20 
percent rating is warranted from approximately June 8, 2003, 
to June 25, 2003, for systolic pressure of predominately 200 
or more and diastolic pressure of predominately 110 or more.  
A 10 percent rating is more appropriate thereafter, as blood 
pressure readings for the most part did not reach 200 
systolic or 110 diastolic.  

As noted, both hypertension and diabetes were considered by 
the RO, and, although the Board has awarded a higher 
disability rating for hypertension for part of the period 
prior to April 2004, the schedular criteria for an award of 
pension benefits remains unmet.  Thus, the Board finds the 
most significant evidence in this case to be that dealing 
with the veteran's hyperthyroidism.  Although the veteran's 
history of hypokalemia was noted at the time of the October 
2001, no direct reference to hyperthyroidism was made.  A 
July 2003 letter from the veteran's physician, however, 
reflects that the veteran presented on June 23, 2002, with 
increased perspiration, frequent bowel movements, weight loss 
of 12 kilos in two months, joint pain, numbness, and weakness 
of lower extremities.  He was diagnosed with hyperthyroidism 
secondary to nodular toxic goiter.  He was given medication 
for these conditions.  An April 2003 private medical record 
indicates a heartbeat of 80 beats per minute.

Hyperthyroidism is evaluated under 38 C.F.R. § 4.119, 
Diagnostic Code 7900.  This diagnostic code awards a 10 
percent rating for hyperthyroidism with tachycardia, which 
may be intermittent, and tremor, or; continuous medication 
required for control.  A 30 percent rating is given for 
hyperthyroidism with tachycardia, tremor, and increased pulse 
pressure or blood pressure.  A 60 percent rating is assigned 
for hyperthyroidism with emotional instability, tachycardia, 
fatigability, and increased pulse pressure or blood pressure.  
A 100 percent disability rating is awarded for 
hyperthyroidism with thyroid enlargement, tachycardia (more 
than 100 beats per minute), eye involvement, muscular 
weakness, loss of weight, and sympathetic nervous system, 
cardiovascular, or gastrointestinal symptoms. 
 
As a specific VA examination was not conducted in June 2002, 
it is difficult to discern from the record precisely what 
disability rating is appropriate for hyperthyroidism at that 
time.  However, it must be considered that symptoms reported 
in association with the veteran's hyperthyroidism and goiter 
were increased perspiration, frequent bowel movements, weight 
loss of 12 kilos in two months, joint pain, numbness, and 
weakness of lower extremities.  With respect to the symptoms 
from June 2002, there is evidence of muscular weakness, 
weight loss, sympathetic nervous system, cardiovascular 
symptoms, and gastrointestinal symptoms.  Symptoms of thyroid 
enlargement, tachycardia, and eye involvement are not noted.  
The veteran's symptoms satisfy many of the requirements of a 
100 percent rating.  

Admittedly, much of this symptomatology appears to have been 
of relatively recent onset.  However, the subsequent April 
2004 VA examination identifies the date of onset of they 
hyperthyroidism as 1998.  Furthermore, during the October 
2001 VA examination intended to follow-up on a 1997 episode 
of hypokalemia, it was noted that he complained of 
intermittent muscular weakness in the upper and lower 
extremities, and a recent episode of near-fainting in January 
2001.

In light of this evidence, and having resolved all doubt in 
favor of the veteran, the Board concludes that the veteran's 
hyperthyroidism more closely approximated the criteria for a 
60 percent rating as of December 14, 2000, which is the date 
on which the RO received the veteran's informal claim.  As 
the same evidence discussed above also suggests that he has 
been unable to secure or maintain employment since that date, 
the Board further finds that an earlier effective date of 
December 14, 2000, is warranted for the award of nonservice-
connected pension benefits. 




ORDER

Entitlement to an effective date of December 14, 2000, for 
non-service-connected pension is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


